DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of “Zelpolib” (elected species), in the reply filed on 01/27/2021, is acknowledged.
Applicants’ elected species of zelpolib 
    PNG
    media_image1.png
    512
    841
    media_image1.png
    Greyscale
 , as used in the methods of use (of zelpolib) claims 1, 7, and 13, is free of the prior art and double patent art.  See “SEARCH 6” of enclosed search notes.  The only application retrieved with a Registry RN search of zelpolib (RN 701932-26-5) is the instant application.  Furthermore, 
An extended art search following Markush search practice for the “derivatives of zelpolib” (see “SEARCH 7” of enclosed search notes) per the genus of claims 5, 11, and 17, as used in the methods of use claims 1, 7, and 13, did not retrieve any applicable prior art or double patent art references.  This search looked for any compound with these structural limitations:  
    PNG
    media_image2.png
    325
    718
    media_image2.png
    Greyscale
 , which the artisan (and genus structures seen in claims 5, 11, and 17) could identify as a “derivative of zelpolib”.  However, “derivative of zelpolib” of claims 1, 7, and 13 is not structurally defined, opening up those independent claims to art rejection(s).  This leads to “SEARCH 8” and “SEARCH 9”, below.
An extended search following Markush search practice for compound 11, which instant claims 6, 12, and 18 define as a “derivative of zelpolib”, did not retrieve any applicable prior art or double patent art reference.  See “SEARCH 8” enclosed in search records.
At this point, zelpolib, and any structure with genus of instant claims 5, 11, and 17, as used in the methods of use claims 1, 7, and 13, are free of the prior art/double patent art.  Furthermore, the compounds of instant claims 6, 12, and 18, including 
An art search for any compound (exploits broadly defined “derivative of zelpolib” which is not structurally defined in the instant claims 1, 7, and 13), useful to inhibit cell growth, DNA polymerase, and/or DNA replication/DNA repair, which arguably would qualify as “derivative of zelpolib”, retrieved applicable prior art.  See “SEARCH 9” enclosed in search notes, which searched for PGG:  
    PNG
    media_image3.png
    579
    629
    media_image3.png
    Greyscale
 (see ZHANG reference, below).  Therefore, the Markush search looking for other “derivatives of zelpolib” capable of being used in the broadly claimed instant claims 1, 7, and 13, will not be extended any further in accordance with Markush search practice, beyond the compound PGG.  However, Applicants are respectively advised that until the independent claims 1, 7, and 13 are further narrowed, a “derivative of zelpolib” can be any compound used in the methods of instant claims 1, 7, and 13 since the artisan is not certain, based on what is claimed in instant claims 1, 7, and 13, what constitutes a “derivative” (emphasis) of zelpolib.
The next Action will properly be made FINAL if any one of the following occur:

(2)	the Applicants overcome the prior art rejection, below, prompting the Examiner to extend the Markush search to other species of “derivatives of zelpolib”, and said extended search finds new prior art; and/or
(3)	Applicants’ amendments necessitate new grounds of rejection(s).  MPEP 803.02(III) and 803.02(III)(D) apply to this application.
Since “SEARCH 9” had to be conducted to find art, all claims have been examined on the merits.  However, the Election of Species Requirement of November 27, 2020, is maintained for/during this Office Action to permit Markush search extension, as warranted, in future Office Actions.
All claims have been examined on the merits.
Current Status of 16/659,283
Original claims 1-18 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/659,283, filed 10/21/2019, as a U.S. Non-provisional patent application, which claims Priority from Provisional Application 62/747,771, filed 10/19/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Currently, both claims 9-10 depend on claim 8 and further limit claim 8 in the identical manner/way.
Revising claim 10 to permit -- inhibited in vivo -- could render this objection moot, if Applicants have support for said amendment.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (Zhang, Jinhui, et al.  “Anti-cancer gallotannin penta-O-galloyl-beta-D-glucose is a nanomolar inhibitor of select mammalian DNA polymerases.”  Biochemical Pharmacology.  (2010), Vol. 80, pp. 1125-1132).

    PNG
    media_image3.png
    579
    629
    media_image3.png
    Greyscale
  (Fig. 1 on page 1126), has been shown by many artisans to inhibit the in vivo growth of human prostate cancer xenografts in mice (see “Abstract” on page 1125).  This is interpreted as anticipating the method of instant claims 1-2 and 4 since PGG could qualify as “derivative of zelpolib” (absent evidence to contrary), given this broad and structure-less limitation of instant claim 1.  The artisan is not certain, based on what is claimed in instant claim 1, what constitutes a “derivative” (emphasis) of zelpolib.
Furthermore, ZHANG teaches that some DNA polymerase inhibitors suppress human cancer cell proliferation in vitro and exert anti-cancer efficacy in vivo (right column on page 1125).  This qualifies as anticipating instant claims 1 and 3 since “some DNA polymerase inhibitors” could qualify as “derivatives of zelpolib” of instant claim 1 since we don’t know to what structure(s) Applicants intend to further limit “derivative of zelpolib” of instant claim 1.  The artisan is not certain, based on what is claimed in instant claim 1, what constitutes a “derivative” (emphasis) of zelpolib.
Furthermore, the second paragraph of the right column (page 1127) of ZHANG anticipates instant claims 7-10:  said second paragraph of right column (p. 1127) in vitro DNA polymerase enzymes, including Pol δ (see “Abstract” on page 1125).  PGG could qualify as “derivative of zelpolib” (absent evidence to contrary), given this broad and structure-less limitation of instant claim 7.  The artisan is not certain, based on what is claimed in instant claim 7, what constitutes a “derivative” (emphasis) of zelpolib.
The left column on page 1127 of ZHANG teaches that the cell cycle effects of PGG in prostate cancer cells have recently been evaluated.  In isolated nuclei (interpreted as in vitro), PGG inhibited DNA replicative synthesis with superior efficacy to a known pol inhibitor.  This qualifies as anticipating instant claims 13 and 15-16.  PGG could qualify as “derivative of zelpolib” (absent evidence to contrary), given this broad and structure-less limitation of instant claim 13.  The artisan is not certain, based on what is claimed in instant claim 13, what constitutes a “derivative” (emphasis) of zelpolib.
Further, ZHANG et al. observed a rapid inhibition of DNA synthesis in S-phase cells in PGG-exposed cancer (xenograft) cells (interpreted as in vivo) (“Abstract” on page 1125).  This qualifies as anticipating instant claims 13-14.  PGG could qualify as “derivative of zelpolib” (absent evidence to contrary), given this broad and structure-less limitation of instant claim 13.  The artisan is not certain, based on what is claimed in instant claim 13, what constitutes a “derivative” (emphasis) of zelpolib.

This rejection should be overcome by providing further structural limitations to “derivative of zelpolib” in all independent claims (claims 1, 7, and 13).  For example, moving the structural limitations from:  claim 5 into claim 1; the limitations of claim 11 .
Conclusion
Claims 5-6, 11-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 7-10, and 13-16 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625